DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “130B” of Fig. 1B has been used to designate both right release liners and left release liner.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 10-11 18, 24-25, and 30 are objected to because of the following informalities:
In claim 10, lines 11-12, “the second anchor and” should read “the second anchor pad and”
In claim 11, line 2, “first portion of the skin, surface adjacent” should read “the first portion of the skin surface adjacent”
In claim 18, line 2, “rotation of catheter assembly” should read “rotation of the catheter assembly”
In claim 18, line 3, “with the retainer” should read “with the retainer body”
In claim 24, line 17, “the retainer” should read “the retainer body”
In claim 25, line 3, “release line first” should read “release liner first”
In claim 30, line 2, “a skin surface” should read “the skin surface”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-12, 14-19, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Howell et al. (US 2017/0326340).

    PNG
    media_image1.png
    467
    1274
    media_image1.png
    Greyscale

Regarding claim 10, Howell et al. discloses a securement device (“securement device 10” of Fig. 3A-3B) for stabilizing an external portion of a catheter assembly (“catheter assembly 42” of Fig. 2A-2B) after insertion of an internal portion of the catheter assembly into a body of a patient via a catheter 
Regarding claim 11, Howell et al. discloses the securement device according to claim 10 and further discloses wherein the first mounting wing (24, see Examiner’s annotated Fig. 3A above) and the first anchor pad (64, see Examiner’s annotated Fig. 3A above) adheres to a first portion of the skin, surface (76, see [0026], lines 13-15 indicating how, “Adhesive is placed on the bottom, skin-facing surface of the anchor pads 64”) adjacent the insertion site (see Fig. 4B illustrating how the first portion of the skin surface which the first mounting wing and the first anchor pad are adhered to is adjacent to the insertion site), and the second mounting wing (24, see Examiner’s annotated Fig. 3A above) and the second anchor pad (64, see Examiner’s annotated Fig. 3A above) adheres to a second portion of the skin surface (76, see [0026], lines 13-15 indicating how, “Adhesive is placed on the bottom, skin-facing surface of the anchor pads 64”) adjacent the insertion site (see Fig. 4B illustrating how the second portion of the skin surface which the second mounting wing and the second anchor pad are adhered to is adjacent to the insertion site), opposite the skin surface first portion (see Fig. 4B illustrating how the first and second skin surface portions are disposed laterally opposite to one another), the first mounting wing (24, see Examiner’s annotated Fig. 3A above) and the second mounting wing (24, see Examiner’s annotated Fig. 3A above) stabilizing the insertion site, disposed therebetween (see Fig. 4B illustrating how the insertion site is disposed between the first mounting wing and the second mounting wing), relative to the catheter assembly (42, see [0003], lines 7-8 indicating how, “foot is configured to stabilize the retainer with respect to a skin surface of the patient”).
Regarding claim 12, 
Regarding claim 14, Howell et al. discloses the securement device of claim 10 and further discloses wherein the retainer body (20), the first mounting wing (24, see Examiner’s annotated Fig. 3A above) and the second mounting wing (24, see Examiner’s annotated Fig. 3A above) are configured to mitigate rocking (see [0017], lines 7-10 indicating how, “the feet 24 each arcuately sweep distally to provide a stable base for the retainer 18 and reduce rocking of the retainer when the securement device is positioned on the skin of the patient”) and pistoning of the catheter assembly (42, see Fig. 2B illustrating how the shape of the channel of the retainer body serves to prevent the catheter assembly from sliding within the channel and note how, therefore, the catheter assembly is prevented from displaying pistoning motion).
Regarding claim 15, Howell et al. discloses the securement device of claim 10 and further discloses wherein a nose portion (“nose 32” of Fig. 2B) of the retainer body (20) includes a cutaway portion (“notch 30” of Fig. 3B) configured to retain an anti-microbial disc (“antimicrobial disk 60” of Fig. 3B) between the nose portion (32) and the insertion site (see Fig. 3B illustrating how the cutaway portion retains an anti-microbial disc between the nose portion and the insertion site).
Regarding claim 16, Howell et al. discloses the securement device of claim 15 and further discloses wherein the nose portion (32) is configured to deflect a strain relief (“strain relief 48” of Fig. 3B) of the catheter assembly (42) at a predetermined angle (see Fig. 3B illustrating the strain relief deflected at a predetermined angle by the nose portion) and an axis of the external portion of the catheter assembly (42) extends substantially parallel to the skin surface (76) of the patient (see Fig. 3B illustrating how the central axis of “hub 46” extends parallel to the skin surface). 
Regarding claim 17, Howell et al. discloses the securement device of claim 15 and further discloses wherein the first mounting wing (24, see Examiner’s annotated Fig. 3A above) and the second mounting wing (24, see Examiner’s annotated Fig. 3A above) are configured to receive the anti-microbial 
Regarding claim 18, Howell et al. discloses the securement device of claim 10 and further discloses the device including an anti-rotation feature (“pockets 28” of Fig. 2C) configured to inhibit rotation of catheter assembly (42) and to align the catheter assembly (42) with the retainer (20, see [0019] and see Fig. 2C illustrating how “pockets 28” inhibit rotation and assist with aligning the catheter assembly within the retainer body). 
Regarding claim 19, Howell et al. discloses the securement device of claim 18 and further discloses wherein the anti-rotation feature (28) includes a pocket (“pockets 28” of Fig. 2C) configured to engage one of a nub (“nubs 49” of Fig. 2C) disposed on the catheter assembly (42).
Regarding claim 21, Howell et al. discloses the securement device of claim 10 and further discloses wherein the retainer body (20) includes a viewing window (“lock window 34” of Fig. 2D) communicating between the channel (26) and an outer surface thereof (see 1A-1C illustrating how the viewing window communicates between the channel and the outer surface of the retainer body) and configured to allow a user to observe the external portion of the catheter assembly (42) disposed therebelow (see Fig. 2D illustrating how “lock tab 52” of an external portion of the catheter assembly is visible through the viewing window and note how, therefore, the viewing window is configured to allow a user to observe the external portion of the catheter assembly disposed below the viewing window). 
Regarding claim 22, Howell et al. discloses the securement device of claim 21 and further discloses wherein the catheter assembly (42) includes a colored portion (“lock tab 52” of Fig. 2D, see [0024], lines 13-17 indicating how, “lock tab 52 can be colored a color different from surrounding catheter assembly structure”) configured to align with the viewing window (34, see Fig. 2D illustrating how the colored portion fits within and is, therefore, configured to align with the viewing window) to indicate that the external portion of the catheter assembly (42) is correctly aligned with the retainer 
Regarding claim 23, Howell et al. discloses the securement device of claim 10 and further discloses wherein the protective pad (73) is configured to inhibit trauma to the skin surface (76) from the external portion of the catheter assembly (42, see [0030], lines 11-18 and see Fig. 3B and 4B indicating how the protective pad comprises a “foam layer” and is disposed between the external portion of the catheter assembly and the skin surface. As a result, Examiner concludes that the protective pad is configured to inhibit trauma to the skin surface from the external portion of the catheter assembly). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is are rejected under 35 U.S.C. 103 as being unpatentable over Howell et al. (US 2017/0326340) in view of Bierman, hereinafter referred to as Bierman-979, (US 6,213,979).
Regarding claim 13, Howell et al. discloses the securement device according to claim 12. Howell does not, however, disclose wherein a thickness of the first mounting wing or the second mounting wing within the channel is between 0.01 in. and 0.02 in.
In the same field of endeavor, Bierman-979 teaches a securement device (“retainer 10b” of Fig. 6-7), the securement device (10b) comprising: a retainer body (“base 14b” of Fig. 6-7) defining a channel (see Fig. 6 illustrating how the retainer body defines a channel between adjacent “tip 90”); and a first 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the securement device of Howell et al. such that the thickness of the first mounting wing and the second mounting wing within the channel is 0.0196 inches as taught by Bierman-979. Such a modification would be advantageous because Bierman-979 teaches that a material of this thickness is desirably thick enough to provide strength to connect the mounting wing to the retainer body while also being thin enough to provide flexibility (see Col. 15, lines 18-22 of Bierman-979). Additionally, it has been held that merely modifying the relative dimensions between the prior art and the claimed invention in a manner which does not produce any new or unpredictable results involves only routine skill in the art (see MPEP 2144.04 (IV)).
Claim 20 is are rejected under 35 U.S.C. 103 as being unpatentable over Howell et al. (US 2017/0326340) in view of Bierman, hereinafter referred to as Bierman-836, (US 2006/0264836).
Regarding claim 20, Howell et al. discloses the securement device according to claim 10 and further discloses wherein the retainer body (20) is configured to allow a clinician to view a position of the catheter assembly (42) therebelow (see Fig. 2D illustrating how the position of the catheter assembly below the retainer body is viewable by a clinician through “window 34”). Howell et al. does 
In the same field of endeavor, Bierman-836 teaches a securement device (“insertion site protection device 100” of Fig. 1) for stabilizing an elongate medical article (“connector fitting 400” and “catheter hub 430” of Fig. 4) on a skin surface of a patient (see Fig. 8 illustrating how the securement device stabilizes the medical article on the skin of a patient), comprising: a retainer (“retainer 120” of Fig. 3A) comprising: a retainer body (“body member 140” of Fig. 2) defining a channel (“shaped slot 330” of Fig. 3A) aligned with a central axis (“axis 397” of Fig. 3A) of the securement device (100, see Fig. 3A illustrating how at least a portion of the channel is aligned with the central axis of the device), and configured to receive a portion of the elongate medical article (400/430, see Fig. 8 illustrating how the channel receives a portion of the elongate medical article). Bierman-836 further teaches wherein the retainer body (140) is formed of a transparent material (see Fig. 3A and see [0066], lines 6-9 indicating how the “web 370” of the retainer body may be formed of a transparent material). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the securement device of Howell et al. such that a portion of the retainer body is formed of a transparent material as taught by Bierman-836. Such a modification would be advantageous because the transparent material further facilitates alignment of the retainer with the elongate medical article (see [0066], lines 6-9 of Bierman-836). 
Claims 1-2, 4-6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Howell et al. (US 2017/0326340) in view of Sloan (US 2009/0182283) and Barnett et al. (US 2007/0125483).

    PNG
    media_image2.png
    767
    1219
    media_image2.png
    Greyscale

Regarding claims 1-2, Howell et al. discloses a securement device (“securement device 10” of Fig. 3A-3B) for stabilizing an elongate medical article (“catheter assembly 42” of Fig. 2A-2B) on a skin surface of a patient (see [0002], lines 1-5), comprising: a retainer (“retainer 18” of Fig. 1A-1C) comprising: a retainer body (“body 20” of Fig. 1A-1B) defining a channel (“channel 26” of Fig. 1B) aligned with a central axis of the securement device (10, see Fig. 1B illustrating how the channel is aligned with a central axis of the device), and configured to receive a portion of the elongate medical article (42, see Fig. 2B illustrating how a portion of the medical article is received by the channel); and a mounting wing (“feet 24” of Fig. 1A-1B) supporting the retainer body (20, see Fig. 1C illustrating how the mounting wing supports the retainer body); an anchor pad (“anchor pads 64” of Fig. 3A) supporting the mounting wing (24, see Fig. 3A illustrating how the anchor pad is directly beneath and, therefore, supports the mounting wing), including an adhesive layer disposed on a portion of a lower surface of the anchor pad (64, see [0026], lines 13-15 indicating how, “adhesive is placed on the bottom, skin-facing surface of the anchor pads 64”), and defining an outer edge (see Examiner’s annotated Fig. 4B above) and an inner 
In the same field of endeavor, Sloan teaches a securement device (“securement device 10” of Fig. 1), comprising: a release liner (“release liner 42” of Fig. 4) including a first portion (“first portion 48, 50” of Fig. 5) disposed on an adhesive layer (“adhesive side 14” of Fig. 1, see Fig. 5 illustrating how the first portion is disposed on the adhesive layer) and extending from an outer edge (“outer edge 56” of Fig. 1, see Fig. 1 illustrating how “base 12” comprises an “outer edge 56” on the two lateral sides of “base 12”) to an inner edge (see Fig. 5 illustrating how “first portion 48” and “first portion 50” meet one another along an inner edge which is oriented towards the center of the securement device), and a second portion (“second portion 52, 54” of Fig. 5) coupled to the first portion (48/50) along the inner edge (see Fig. 5 illustrating how the second portion is coupled to the first portion along a fold line and further note how the fold line corresponds to the inner edge where “first portion 48” and “first portion 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the release liner of Howell et al. such that release liner includes the second portion coupled to the first portion along a fold line along the inner edge and extending from the inner edge to the outer edge as well as wherein the second portion extends laterally outward from the outer edge to define a pull tab as is taught by Sloan. Such a modification would be advantageous because it provides a manner of releasing the release liner from an adhesive side of the device without tampering with the other of the members (see [0008], lines 8-10 of Sloan). 
Neither Howell et al. nor Sloan, however, teach the release liner including a clasping feature configured to releasably secure the second portion to the first portion proximate the outer edge.
Barnett et al. teaches a first pad (“outer patch 102” of Fig. 1-2) including an adhesive layer (“adhesive layer 110” of Fig. 1-2) disposed on a surface of the anchor pad (102, see Fig. 2 illustrating how the adhesive layer is disposed on a surface of the anchor pad) and a release liner (“release layer 104” of Fig. 1-2) disposed on the adhesive layer (110), the release liner (104) including a clasping feature (“opening 114” of Fig. 2) configured to releasably secure a second pad (“inner patch 106” of Fig. 1-2) to the release liner (104, see [0045], lines 10-16 and [0050], lines 1-5), wherein the clasping feature (114) includes an aperture (“opening 114” of Fig. 1-2, see Fig. 1 illustrating how the clasping feature corresponds to a rectangularly shaped aperture) disposed in the release liner (104), and configured to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the release liner of Howell et al. in view of Sloan such that the first portion disposed on the adhesive layer is provided with the clasping feature in the form of the aperture taught by Barnett et al. and wherein the aperture is configured to allow an upper surface of the second portion of the release liner to contact the adhesive layer, releasably securing the second portion thereto. One would be motivated to make such a modification because Barnett et al. teaches that the aperture serves as an anchor point between two structures (see [0021], lines 16-19) and one of ordinary skill in the art would recognize that providing an aperture in the first portion of the liner disposed on the adhesive layer would generate the same, predictable results of anchoring the second portion of the liner to the adhesive layer at the location of the aperture. Furthermore, such a modification provides that the clasping feature of Howell et al. in view of Sloan and Barnett et al. is configured to releasably secure the second portion of the release liner to the first portion proximate the outer edge since the second portion will be anchored to the adhesive layer at the location of the aperture. 
Regarding claim 4, 
Regarding claim 5, Howell et al. in view of Sloan and Barnett et al. teaches the securement device of claim 1. Howell et al. further teaches wherein the anchor pad (64) includes a fabric upper layer (“overlying fabric portion 68” of claim 3A), and a central foam layer (“central foam portion 66” of Fig. 3A) extending over a portion of the anchor pad (64) and disposed between the fabric upper layer (68) and the adhesive layer (see [0026], lines 13-15 indicating how, “adhesive is placed on the bottom, skin-facing surface of the anchor pads 64” and see Fig. 3A and note how, therefore, the central foam layer extends over a portion of the anchor pad and is disposed between the fabric upper layer and the adhesive layer).
Regarding claim 6, Howell et al. in view of Sloan and Barnett et al. teaches the securement device of claim 1. Howell et al. further teaches the device including a protective pad (“comfort pad 73” of Fig. 3B and 4B) extending from a proximal edge of the anchor pad (64, see Fig. 4B illustrating how the protective pad extends from a proximal edge of the anchor pad), aligned with the central axis of the securement device (10, see Fig. 4B illustrating how the protective pad is aligned with the central axis of the securement device) and disposed between the elongate medical device (42) and the skin surface of the patient (see Fig. 3B illustrating how the protective pad is disposed between the elongate medical device and the skin surface when the securement device is in use).
Regarding claim 8, 
Regarding claim 9, Howell et al. in view of Sloan and Barnett et al. teaches the securement device of claim 1. Howell et al. further teaches wherein the elongate medical device (42) is a midline catheter, a dialysis catheter, Peripherally Inserted Venous Catheters (“PIV”), a Foley Catheter, a urinary catheter, a feeding tube, or a balloon catheter (see [0016], lines 13-19).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Howell et al. (US 2017/0326340) in view of Sloan (US 2009/0182283), Barnett et al. (US 2007/0125483), and Knutson (US 2014/0303574).
Regarding claim 7, Howell et al. in view of Sloan, and Barnet et al. teaches the securement device according to claim 6. Howell et al. further teaches wherein the protective pad (73) includes a central foam layer (see [0030], lines 11-21), and wherein the protective pad (73) is configured to mitigate abrasions to the skin surface (76) caused by the elongate medical device (42, see Fig. 3B illustrating how the protective pad is disposed beneath the elongate medical device and is, therefore, able to mitigate abrasions to the skin surface caused by the elongate medical device). Howell et al. does not, however, teach wherein the protective pad includes a release agent disposed on an upper surface thereof.
Knutson teaches an adhesive patch assembly (100 of Fig. 1) and further teaches coating a surface with a release agent (see [0035], lines 1-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the securement device of Howell et al. in view of Sloan, and Barnett et al. such that an upper surface of the protective pad includes the release agent taught by Knutson. Such a modification would be advantageous because it would lower the surface energy of the upper surface of the protective pad and prevent unwanted adherence of adhesive materials to the upper surface of the protective pad (see [0035], lines 1-6 of Knutson).
Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Howell et al. (US 2017/0326340) in view of Sloan (US 2009/0182283), Knutson (US 2014/0303574), and Vogel (US 1,850,362).
Regarding claims 1-2, Howell et al. discloses a securement device (“securement device 10” of Fig. 3A-3B) for stabilizing an elongate medical article (“catheter assembly 42” of Fig. 2A-2B) on a skin surface of a patient (see [0002], lines 1-5), comprising: a retainer (“retainer 18” of Fig. 1A-1C) comprising: a retainer body (“body 20” of Fig. 1A-1B) defining a channel (“channel 26” of Fig. 1B) aligned with a central axis of the securement device (10, see Fig. 1B illustrating how the channel is aligned with a central axis of the device), and configured to receive a portion of the elongate medical article (42, see Fig. 2B illustrating how a portion of the medical article is received by the channel); and a mounting wing (“feet 24” of Fig. 1A-1B) supporting the retainer body (20, see Fig. 1C illustrating how the mounting wing supports the retainer body); an anchor pad (“anchor pads 64” of Fig. 3A) supporting the mounting wing (24, see Fig. 3A illustrating how the anchor pad is directly beneath and, therefore, supports the mounting wing), including an adhesive layer disposed on a portion of a lower surface of the anchor pad (64, see [0026], lines 13-15 indicating how, “adhesive is placed on the bottom, skin-facing surface of the anchor pads 64”), and defining an outer edge (see Examiner’s annotated Fig. 4B above) and an inner edge (see Examiner’s annotated Fig. 4B above) disposed laterally opposite the outer edge (see Fig. 4B illustrating how the inner edge is disposed laterally opposite to the outer edge); and a release liner (see Fig. 4B above and see [0026], lines 13-15 indicating how, “Adhesive is placed on the bottom, skin-facing surface of the anchor pads 64 and a release liner placed on the adhesive surface”) including a first portion disposed on the adhesive layer and extending from the outer edge to the inner edge (see [0026], lines 13-15 indicating how the release liner has a first portion which corresponds to the portion of the release liner disposed on the adhesive layer and further note how this first portion extends from the outer edge to the inner edge in order to fully cover the adhesive layer of the anchor pad). Howell et al. 
In the same field of endeavor, Sloan teaches a securement device (“securement device 10” of Fig. 1), comprising: a release liner (“release liner 42” of Fig. 4) including a first portion (“first portion 48, 50” of Fig. 5) disposed on an adhesive layer (“adhesive side 14” of Fig. 1, see Fig. 5 illustrating how the first portion is disposed on the adhesive layer) and extending from an outer edge (“outer edge 56” of Fig. 1, see Fig. 1 illustrating how “base 12” comprises an “outer edge 56” on the two lateral sides of “base 12”) to an inner edge (see Fig. 5 illustrating how “first portion 48” and “first portion 50” meet one another along an inner edge which is oriented towards the center of the securement device), and a second portion (“second portion 52, 54” of Fig. 5) coupled to the first portion (48/50) along the inner edge (see Fig. 5 illustrating how the second portion is coupled to the first portion along a fold line and further note how the fold line corresponds to the inner edge where “first portion 48” and “first portion 50” meet) and extending from the inner edge to the outer edge (56, see [0008] indicating how, “a second portion folded relative to the first portion to form a gripping tab” and further see [0022], lines 8-9 indicating how, “The gripping tabs extend beyond an outer edge 56”). Finally, Sloan teaches wherein the second portion (52/54) extends laterally outward from the outer edge (56) to define a pull tab (“gripping tab” of [0008] and [0022], see [0008] indicating how, “a second portion folded relative to the first portion to form a gripping tab” and further see [0022], lines 8-9 indicating how, “The gripping tabs extend beyond an outer edge 56”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the release liner of Howell et al. such that release liner includes the second portion coupled to the first portion along a fold line along the inner edge and extending from the inner edge to the outer edge as well as wherein the second portion extends laterally outward from the outer edge to define a pull tab as is taught by Sloan. Such a modification would be advantageous because it provides a manner of releasing the release liner from an adhesive side of the device without tampering with the other of the members (see [0008], lines 8-10 of Sloan). 
Neither Howell et al. nor Sloan, however, teach the release liner including a clasping feature configured to releasably secure the second portion to the first portion proximate the outer edge.
Knutson teaches a release liner (“release liner 104” of Fig. 1) comprising a flap (“tab 141” of Fig. 1) die cut into the release liner (104, see [0044], lines 1-4).
Furthermore, Vogel teaches that flaps (“tongue 6 ” and “tongue 12” of Fig. 1) provided on a holder (“holder 5) may be positioned on opposing sides of a planar structure (“card” of Col. 2, lines 50-55, see Fig. 1 illustrating the flaps disposed on opposing sides of the planar structure), wherein the flaps (6/12) correspond to a clasping feature (“tongue 6” and “tongue 12” of Fig. 1) and are configured to releasably secure the holder (5) to the card (see Fig. 1 illustrating how the card is releasably held in place due to the flaps positioned on opposing sides).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the release liner of Howell et al. in view of Sloan such that the second portion of the liner is provided with the flap taught by Knutson die cut into the second portion. Such a modification would be obvious because Sloan teaches that the second portion facilitates the formation of a pull tab and Knutson teaches that the flap further facilitates peeling of the release liner (see [0044], lines 7-11 of Knutson). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flap die cut into the 
Regarding claim 3, Howell et al. in view of Sloan, Knutson, and Vogel teaches the securement device according to claim 1 and further teaches wherein the clasping feature includes a flap (“tab 141” of Fig. 1 of Knutson) die cut into the second portion and configured to releasably secure the second portion to the first portion of the release liner and the anchor pad (see above in present Office Action for description of how Howell et al. in view of Sloan, Knutson, and Vogel teaches the clasping feature including a flap die cut into the second portion and configured to releasably secure the second portion to the first portion of the release liner and the anchor pad). 
Regarding claim 5, Howell et al. in view of Sloan, Knutson, and Vogel teaches the securement device according to claim 1. Howell et al. further teaches wherein the anchor pad (64) includes a fabric upper layer (“overlying fabric portion 68” of claim 3A), and a central foam layer (“central foam portion 66” of Fig. 3A) extending over a portion of the anchor pad (64) and disposed between the fabric upper layer (68) and the adhesive layer (see [0026], lines 13-15 indicating how, “adhesive is placed on the bottom, skin-facing surface of the anchor pads 64” and see Fig. 3A and note how, therefore, the central 
Regarding claim 6, Howell et al. in view of Sloan, Knutson, and Vogel teaches the securement device according to claim 1. Howell et al. further teaches the device including a protective pad (“comfort pad 73” of Fig. 3B and 4B) extending from a proximal edge of the anchor pad (64, see Fig. 4B illustrating how the protective pad extends from a proximal edge of the anchor pad), aligned with the central axis of the securement device (10, see Fig. 4B illustrating how the protective pad is aligned with the central axis of the securement device) and disposed between the elongate medical device (42) and the skin surface of the patient (see Fig. 3B illustrating how the protective pad is disposed between the elongate medical device and the skin surface when the securement device is in use).
Regarding claim 7, Howell et al. in view of Sloan, Knutson, and Vogel teaches the securement device according to claim 6. Howell et al. further teaches wherein the protective pad (73) includes a central foam layer (see [0030], lines 11-21), and wherein the protective pad (73) is configured to mitigate abrasions to the skin surface (76) caused by the elongate medical device (42, see Fig. 3B illustrating how the protective pad is disposed beneath the elongate medical device and is, therefore, able to mitigate abrasions to the skin surface caused by the elongate medical device). Howell et al. does not, however, teach wherein the protective pad includes a release agent disposed on an upper surface thereof.
Knutson teaches an adhesive patch assembly (100 of Fig. 1) and further teaches coating a surface with a release agent (see [0035], lines 1-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the securement device of Howell et al. in view of Sloan, Knutson, and Vogel such that an upper surface of the protective pad includes the release agent taught by Knutson. Such a modification would be advantageous because it would lower the surface energy of the 
Regarding claim 8, Howell et al. in view of Sloan, Knutson, and Vogel teaches the securement device according to claim 6. Howell et al. further teaches wherein the protective pad (73) further includes a tear line (“perforation” of [0030], lines 14-18) dispose between the protective pad (73) and the anchor pad (64) and configured to selectively release the protective pad (73) from the anchor pad (64, see [0030], lines 14-18 indicating how, “The comfort pad 73 in the present embodiment includes polyester fiber layer overlying a foam layer and includes a perforation in one embodiment so as to enable its removal from the insertion device when not desired”).
Regarding claim 9, Howell et al. in view of Sloan, Knutson, and Vogel teaches the securement device according to claim 1. Howell et al. further teaches wherein the elongate medical device (42) is a midline catheter, a dialysis catheter, Peripherally Inserted Venous Catheters (“PIV”), a Foley Catheter, a urinary catheter, a feeding tube, or a balloon catheter (see [0016], lines 13-19).
Claims 24 and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Howell et al. (US 2017/0326340) in view of Sloan (US 2009/0182283).
Regarding claims 24 and 28, Howell et al. discloses a method of securing a catheter assembly (“catheter assembly 42” of Fig. 2A-2B), comprising: providing a securement device (“securement device 10” of Fig. 3A-3B), comprising: a retainer body (“body 20” of Fig. 1A-1B) defining a channel (“channel 26” of Fig. 1B) configured to receive at least a portion of the catheter assembly (42, see Fig. 2B illustrating how a portion of the catheter assembly is received by the channel); a mounting wing (“feet 24” of Fig. 1A-1B) supporting the retainer body (20, see Fig. 1C illustrating how the mounting wing supports the retainer body); an anchor pad (“anchor pads 64” of Fig. 3A) coupled to the mounting wing (24, see Fig. 3A illustrating how the anchor pad is directly attached to and, therefore, coupled to the mounting wing) and including an adhesive layer disposed on a lower surface thereof (see [0026], lines 
In the same field of endeavor, Sloan teaches a method of securing a catheter assembly, comprising providing a securement device (“securement device 10” of Fig. 1), comprising: a release liner (“release liner 42” of Fig. 4) including a first portion (“first portion 48, 50” of Fig. 5) disposed on an adhesive layer (“adhesive side 14” of Fig. 1, see Fig. 5 illustrating how the first portion is disposed on the adhesive layer), and a second portion (“second portion 52, 54” of Fig. 5) integrally formed with the first 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Howell et al. such that the release liner is provided with the second portion taught by Sloan such that the second portion is integrally formed with 
Regarding claim 29, Howell et al. in view of Sloan teaches the method according to claim 24. Howell et al. further teaches positioning a protective pad (“comfort pad 73” of Fig. 3B and 4B) between a second portion (“hub 46” of Fig. 3B) of the catheter assembly (42) and the skin surface (76) of the patient (see Fig. 3B illustrating how the protective pad is disposed between the second portion and the skin surface), the protective pad (73) extending from a proximal edge of the anchor pad (64, see Fig. 4B illustrating how the protective pad extends from a proximal edge of the anchor pad) and releasably coupled thereto (see [0030], lines 14-18 indicating how, “The comfort pad 73 in the present embodiment includes polyester fiber layer overlying a foam layer and includes a perforation in one embodiment so as to enable its removal from the insertion device when not desired”). 
Regarding claim 30, Howell et al. in view of Sloan teaches the method of claim 24. Howell et al. further teaches the method comprising sliding an antimicrobial disc (“antimicrobial disk 60” of Fig. 3B) longitudinally proximally between a nose portion (“nose 32” of Fig. 2B) of the retainer body (20) and a skin surface (76, see Fig. 3A-3B illustrating how the antimicrobial disc is slid longitudinally proximally between the nose portion and the skin surface), the nose portion (32) angle to impinge on the disc (60) 
Regarding claim 31, Howell et al. in view of Sloan teaches the method of claim 24. Howell et al. further teaches the method including bending the mounting wing (24) from a first position (see Fig. 1C illustrating a first position of the mounting wing) to a second position (see [0017], lines 13-19 indicating how the mounting wing is bent to a second position according to the contour of the skin surface), the mounting wing (24) including a channel (“living hinge 40” of Fig. 1A-1C, see Fig. 1C illustrating how “living hinge 40” corresponds to a channel) configured to impart malleable characteristics so that the mounting wing remains in the second position until repositioned (see [0017], lines 13-19 indicating how the channel enables the mounting wing to bend according to the contour of the skin surface and note how, therefore, the mounting wing remains in the second position until repositioned to a surface with a different contour profile). 
Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Howell et al. (US 2017/0326340) in view of Sloan (US 2009/0182283) as applied to claim 24 above, and further in view of Knutson (US 2014/0303574) and Vogel (US 1,850,362).
Regarding claims 25-26, Howell et al. in view of Sloan teaches the method according to claim 24. Neither Howell et al. nor Sloan, however, teach wherein the release liner second portion further includes a clasping feature configured to releasably secure the release liner section portion to the release liner first portion proximate the second edge, wherein the clasping feature is a flap that is die cut into the release liner second portion.
Knutson teaches a release liner (“release liner 104” of Fig. 1) comprising a flap (“tab 141” of Fig. 1) die cut into the release liner (104, see [0044], lines 1-4).
Furthermore, Vogel teaches that flaps (“tongue 6 ” and “tongue 12” of Fig. 1) provided on a holder (“holder 5) may be positioned on opposing sides of a planar structure (“card” of Col. 2, lines 50-55, see Fig. 1 illustrating the flaps disposed on opposing sides of the planar structure), wherein the flaps (6/12) correspond to a clasping feature (“tongue 6” and “tongue 12” of Fig. 1) and are configured to releasably secure the holder (5) to the card (see Fig. 1 illustrating how the card is releasably held in place due to the flaps positioned on opposing sides).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Howell et al. in view of Sloan such that the second portion of the release liner is provided with the flap taught by Knutson die cut into the second portion. Such a modification would be obvious because Sloan teaches that the second portion facilitates the formation of a pull tab and Vogel teaches that the flap further facilitates peeling of the release liner (see [0044], lines 7-11 of Knutson). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flap die cut into the second portion such that the flap is oriented in a manner which allows the flap to form a clasping feature configured to releasably secure the second portion to the first portion of the release liner proximate the outer edge and, therefore, configured to releasably secure the second portion to the first portion of the release liner and the anchor pad in the manner which is taught by Vogel. One of ordinary skill in the art would be motivated to make such a modification because Vogel teaches that flaps may be positioned on a structure in a manner which allows that structure to be releasably coupled to a separate, planar structure and the incorporation of a flap in the manner described above generates the predictable result of releasably securing the second portion to the first portion of the release liner proximate the outer edge which one would recognize as beneficial because it prevents the second portion of the release liner from inadvertently snagging onto a structure and potentially exposing the adhesive layer prior to intended use which thus helps ensure the integrity of the adhesive layer. 
Claims 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Howell et al. (US 2017/0326340) in view of Sloan (US 2009/0182283) as applied to claim 24 above, and further in view of Barnett et al. (US 2007/0125483).
Regarding claims 25 and 27, Howell et al. in view of Sloan teaches the method according to claim 24. Neither Howell et al. nor Sloan, however, teach wherein the release liner second portion further includes a clasping feature configured to releasably secure the release liner second portion to the release liner first portion proximate the second edge, wherein the clasping feature is an aperture disposed in the release liner first portion that allows a portion of the adhesive layer to contact the release liner section portion.
Barnett et al. teaches a first pad (“outer patch 102” of Fig. 1-2) including an adhesive layer (“adhesive layer 110” of Fig. 1-2) disposed on a surface of the anchor pad (102, see Fig. 2 illustrating how the adhesive layer is disposed on a surface of the anchor pad) and a release liner (“release layer 104” of Fig. 1-2) disposed on the adhesive layer (110), the release liner (104) including a clasping feature (“opening 114” of Fig. 2) configured to releasably secure a second pad (“inner patch 106” of Fig. 1-2) to the release liner (104, see [0045], lines 10-16 and [0050], lines 1-5), wherein the clasping feature (114) includes an aperture (“opening 114” of Fig. 1-2, see Fig. 1 illustrating how the clasping feature corresponds to a rectangularly shaped aperture) disposed in the release liner (104), and configured to allow a surface of the second pad (106) to contact the adhesive layer (110), releasable securing the second pad (106) thereto (see [0045], lines 10-16 and [0050], lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Howell et al. in view of Sloan such that the release liner second portion includes the clasping feature taught by Barnett et al. such that the clasping feature is the aperture taught by Barnett et al. disposed in the release liner first portion and allows a portion of the adhesive layer to contact the release liner second portion. One would be motivated to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290. The examiner can normally be reached 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783